Exhibit 10.2



Nonstatutory Stock Option Agreement
for Non-Employee Directors
Granted Under 2006 Stock Incentive Plan


Grant of Option.

This agreement evidences the grant by Sucampo Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on __________, 200__ (the “Grant Date”) to
___________, a director of the Company (the “Participant”), of an option to
purchase, in whole or in part, on the terms provided herein and in the Company’s
2006 Stock Incentive Plan (the “Plan”), a total of ________ shares (the
“Shares”) of Class A common stock, $0.01 par value per share, of the Company
(“Common Stock”) at $_____ per Share.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on the tenth anniversary of the Grant
Date (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

Vesting Schedule.

This option will become exercisable (“vest”) [initial grants:  as to one twelfth
(1/12) of the Shares (rounded up the nearest whole number of Shares) at the end
of every three-month period following the Grant Date, becoming fully vested on
the third anniversary of the Grant Date] [annual grants: as to one twelfth
(1/12) of the Shares (rounded up the nearest whole number of Shares) at the end
of every one-month period following the Grant Date, becoming fully vested on the
first anniversary of the Grant Date].  Notwithstanding the foregoing, this
option shall vest in full immediately prior to the occurrence of a Change of
Control Event (as defined in Section 8) with respect to the Company.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

Exercise of Option.

Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share.

--------------------------------------------------------------------------------



Continuous Relationship with the Company Required.  Except as otherwise provided
in this Section 3, this option may not be exercised unless the Participant, at
the time he or she exercises this option, is, and has been at all times since
the Grant Date, a director of the Company or any parent or subsidiary of the
Company as defined in Section 424(e) or (f) of the Code (an “Eligible
Participant”).

Termination of Relationship with the Company. If the Participant ceases to be an
Eligible Participant for any reason, then the right to exercise this option
shall terminate one year after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  

Agreement in Connection with Public Offering.

The Participant agrees, in connection with any underwritten public offering of
the Company’s securities pursuant to a registration statement under the
Securities Act, (i) not to sell, make short sale of, loan, grant any options for
the purchase of, or otherwise dispose of any shares of Common Stock held by the
Participant (other than those shares included in the offering) without the prior
written consent of the Company or the underwriters managing such initial
underwritten public offering of the Company’s securities for a period of 90 days
from the effective date of such registration statement, and (ii) to execute any
agreement reflecting clause (i) above as may be requested by the Company or the
managing underwriters at the time of such offering.

Withholding.  

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.

--------------------------------------------------------------------------------



8.        Change of Control Events.

          A “Change of Control Event” shall mean:

                    (a)       the acquisition by an individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
“Person”) of beneficial ownership of any capital stock of the Company if, after
such acquisition, such Person beneficially owns (within the meaning of Rule
13d-3 promulgated under the Exchange Act) 25% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control Event: (1) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (2) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, (3) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (c) of this definition, (4) any
acquisition by Sachiko Kuno or Ryuji Ueno (Dr. Kuno and Dr. Ueno being referred
to as the “Founders”) or (5) any acquisition by a trust of which either or both
Founders are the sole trustees or otherwise control all decisions regarding the
voting of any shares of Company stock held by such trust, provided that such
trust is established solely for the benefit of (A) either or both Founders, (B)
either Founder’s children, parents, uncles, aunts, siblings and descendents of
such siblings or grandchildren and descendents of such grandchildren, (C) the
estates of any of the foregoing individuals; or

                    (b)       such time as the Continuing Directors (as defined
below) do not constitute a majority of the Board (or, if applicable, the Board
of Directors of a successor corporation to the Company), where the term
“Continuing Director” means at any date a member of the Board (x) who was a
member of the Board on the date of the initial adoption of the Plan by the Board
or (y) who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided, however, that there shall
be excluded from this clause (y) any individual whose initial assumption of
office occurred as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents, by or on behalf of a person other than the
Board;

                    (c)       the consummation of a merger, consolidation,
reorganization, recapitalization or share exchange involving the Company or a
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding the Acquiring Corporation or any
employee benefit plan (or related trust) maintained or sponsored by the Company
or by the Acquiring Corporation) beneficially owns, directly or indirectly, 25%
or more of the then-outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

--------------------------------------------------------------------------------



                    (d)       the consummation of any other transaction that is
a “Rule 13e-3 transaction” as defined in Rule 13e-3(a)(3) under the Exchange
Act.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

   

SUCAMPO PHARMACEUTICALS, INC.

   

Dated:

  By:

 

Name:

 

Title:

 

--------------------------------------------------------------------------------



PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2006 Stock Incentive Plan.

  PARTICIPANT:  

 

Address:

 

 

